         Case 1:18-cv-09031-DLC Document 185 Filed 11/02/20 Page 1 of 3




Anna St. John
HAMILTON LINCOLN LAW INSTITUTE
  CENTER FOR CLASS ACTION FAIRNESS
1629 K Street NW, Suite 300
Washington, DC 20006
Phone: (917) 327-2392
Email: anna.stjohn@hlli.org

Attorney for Objector William Yeatman


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KATHRYN HYLAND, MELISSA GARCIA,
 ELIZABETH TAYLOR, JESSICA SAINT-                       Case No. 18-cv-9031-DLC
 PAUL, REBECCA SPITLER-LAWSON,
 MICHELLE MEANS, ELIZABETH                              CLASS ACTION
 KAPLAN, JENNIFER GUTH, MEGAN
 NOCERINO, and ANTHONY CHURCH,
 individually and on behalf of all others similar
 situated,

                             Plaintiffs,

                        v.

 NAVIENT CORPORATION and NAVIENT
 SOLUTIONS, LLC,

                              Defendants.




                                           NOTICE OF APPEAL
       Notice is hereby given that objecting class member William Yeatman hereby appeals to

the United States Court of Appeals for the Second Circuit from the Final Approval Order entered

on October 9, 2020, as docket number 182 and all opinions and orders that merge therein.




                                                    1
        Case 1:18-cv-09031-DLC Document 185 Filed 11/02/20 Page 2 of 3




Dated: November 2, 2020

                              /s/ Anna St. John
                              Anna St. John
                              HAMILTON LINCOLN LAW INSTITUTE
                                CENTER FOR CLASS ACTION FAIRNESS
                              1629 K St. NW, Suite 300
                              Washington, DC 20006
                              Phone: (917) 327-2392
                              Email: anna.stjohn@hlli.org

                              Attorney for Objector William Yeatman




                                       2
         Case 1:18-cv-09031-DLC Document 185 Filed 11/02/20 Page 3 of 3




                                       Certificate of Service

       The undersigned certifies she electronically filed the foregoing Notice of Appeal via the

CM/ECF system for the Southern District of New York, thus sending the Notice of Appeal to the

Clerk of the Court and also effecting service on all attorneys registered for electronic filing.

Dated: November 2, 2020

                                       /s/ Anna St. John
                                       Anna St. John




                                                  3
